 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   Voto Latino Foundation, et al.,                  No. CV-19-05685-PHX-DWL
10                   Plaintiffs,                      ORDER
11   v.
12   Katie Hobbs,
13                   Defendant.
14
15          On February 24, 2020, the parties filed a stipulation that Plaintiffs may file a
16   Second Amended Complaint (“SAC”) and that Defendant shall file a responsive pleading

17   by March 20, 2020. (Doc. 20.) That same day, Plaintiffs filed the SAC. (Doc. 21.)
18          The pending motion to dismiss the first amended complaint (Doc. 17) is moot.

19   Forsyth    v.     Humana,       Inc.,   114   F.3d   1467,   1474   (9th    Cir.    1997)

20   (“[T]he amended complaint supersedes the original, the latter being treated thereafter as
21   non-existent.”); A.R.D. v. Kerry, 2014 WL 12617410, *1 (D. Ariz. 2014) (denying
22   motion to dismiss as moot after superseding amended complaint was filed).

23          Accordingly,

24          IT IS ORDERED that the parties’ stipulation (Doc. 20) is granted. Defendant

25   shall respond to the SAC by March 20, 2020. The motion to dismiss (Doc. 17) is denied

26   as moot.
27          Dated this 26th day of February, 2020.
28
